t c memo united_states tax_court thomas d stricker petitioner v commissioner of internal revenue respondent docket no filed date thomas d stricker pro_se mark a weiner for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency in the amount of dollar_figure in petitioner's federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties we must decide the following issues whether petitioner is entitled to a deduction for legal expenses whether petitioner is entitled to a deduction for rent expenses greater than that allowed by respondent and whether petitioner is entitled to a deduction for the cost of a sales course as well as for other expenses associated with the course findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in sacramento california in while petitioner was driving his truck in the conduct of his business his truck was struck by a california highway patrol chp car petitioner sought advice from an attorney about the possibility of filing a personal injury suit against the chp petitioner wanted to seek monetary damages for injuries he received from the accident after determining that the possibility of recovery_of damages was slight petitioner did not pursue the action any further petitioner incurred expenses of dollar_figure for the attorney's services petitioner deducted these legal expenses on his federal_income_tax return respondent disallowed this deduction during petitioner began his own business selling meat and seafood petitioner rented a house located at bridgeford drive in sacramento california the bridgeford property to use for his business petitioner used the bridgeford drive address for his personal and business checking accounts on his return petitioner deducted as a business_expense percent of the rent he paid on the bridgeford property respondent disallowed percent of this deduction the bridgeford property was a house containing three bedrooms two bathrooms a family room dining room and a kitchen petitioner placed freezers where he stored his food products in the garage petitioner used only one or two rooms of the house in addition to the garage for business purposes petitioner traveled on business monday through friday petitioner stayed overnight at the bridgeford drive property and cooked meals there petitioner enrolled in the big league sales course in late the course was offered exclusively to scientologists through the church of scientology and took place on church-owned property in florida the course was not offered in any other location while in florida petitioner's accommodations were in the fort harrison hotel which the church of scientology owned after approximately days petitioner completed the course and received a certificate designating him a hubbard professional service consultant the course required petitioner to read assigned portions of a 193-page book by les dane dane entitled big league sales closing techniques petitioner had purchased and read the book in its entirety in and read it again in relation to the course taken in the big league sales course also used church of scientology scriptures on consulting in addition to the dane book as part of his course of study petitioner was to practice the sales techniques from his reading on other students because petitioner was the only person enrolled in the sales course at the time however this was not possible after petitioner finished a reading assignment a supervisor who oversaw several of the scientology course offerings would examine petitioner about the portion of the book he had read this examination consisted of petitioner's attesting to the completion of the materials the supervisor would ask can you apply those materials petitioner would respond yes i can apply those materials during petitioner was enrolled in other church of scientology courses the other courses however related solely to spiritual counseling on his federal_income_tax return petitioner deducted the dollar_figure course fee and dollar_figure in additional money spent on travel accommodations and other expenses relating to the course respondent disallowed the deduction opinion petitioner bears the burden of establishing that he is entitled to the claimed deductions rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 legal expense petitioner argues that legal expenses_incurred to investigate the possibility of a personal injury claim against the chp are deductible business_expenses because the accident giving rise to the possible personal injury claim occurred while petitioner was engaged in business activities respondent asserts that the legal expenses are personal in nature and not deductible pursuant to sec_262 we agree with respondent this case is indistinguishable from our decision in 48_tc_569 in which we said congress has seen fit to regard an individual as having two personalities one as a seeker of profit who can deduct the expenses_incurred in that search the other as a creature satisfying his needs as a human and those of his family but who cannot deduct the expenditures incurred in such satisfaction see 372_us_39 petitioner possessed both personalities at the time of his accident while it is true that petitioner was a profit seeker at the time of the accident the damages that petitioner sought were not profits in the sense of compensation_for his business efforts murphy v commissioner supra pincite rather as payments solely for personal injuries the damages petitioner sought were designed to indemnify him for bodily impairment that he suffered id because the legal expenses were not incurred in the carrying on of a trade_or_business the expenditures are nondeductible personal expenses home_office expense petitioner used the bridgeford property as the principal_place_of_business for his meat and seafood sales respondent thus allowed petitioner to deduct percent of the rent expense on the bridgeford property petitioner argues that percent of the rental expense should be allowed as a deduction sec_280a establishes the general_rule that no deduction is allowed with respect to business use of a taxpayer's personal_residence sec_280a however provides that sec_280a shall not apply if a portion of the taxpayer's personal_residence is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see 88_tc_1532 the evidence presented by petitioner consisting of photographs of the bridgeford property along with petitioner's testimony fails to establish that petitioner used more than percent of the bridgeford property exclusively for business purposes the legislative_history of sec_280a dealing with exclusive use explains exclusive use of a portion of a taxpayer's dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test thus for example a taxpayer who uses a den in his dwelling_unit to write legal briefs prepare tax returns or engage in similar activities as well as for personal purposes will be denied a deduction for the expenses paid_or_incurred in connection with the use of the residence which are allocable to these activities s rept pincite 1976_3_cb_186 h rept pincite 1976_3_cb_853 the majority of the photographs of the bridgeford property introduced by petitioner depict the exterior of the house the interior photographs show the garage where petitioner kept his inventory in freezers a hallway with an office chair and two rooms containing office furniture at least one bedroom the family room dining room and the kitchen are not shown in these photographs petitioner's testimony at trial indicated that he used the kitchen to cook his meals and it appears that he stayed overnight at the bridgeford property this evidence is not sufficient to show that percent of the rental expense of the bridgeford property is deductible certain areas of the house were not used exclusively for business purposes still other areas have not been shown to have been used for business purposes at all therefore respondent's determination that petitioner cannot deduct the remaining percent of the rental expense of the bridgeford property will be sustained education expense petitioner asserts that the cost of the big league sales course and associated expenditures were deductible as ordinary and necessary business_expenses pursuant to sec_162 respondent contends that the course cost and the associated expenses were personal expenses and not ordinary and necessary business_expenses and therefore were not deductible pursuant to sec_262 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business certain expenditures made by an individual for education are deductible as ordinary and necessary business_expenses if the expenditure maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual's employer or other requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs petitioner's participation in a sales course may have maintained or improved the skills required of him in his occupation as a salesman the expenditure for such coursework however must still be ordinary and necessary in order to be deductible sec_162 ordinary has been defined as that which is normal usual or customary in the taxpayer's particular trade_or_business 308_us_488 the expense need not be one common for the particular taxpayer but instead be one that is not rare in the taxpayer's business see 290_us_111 enrolling in a sales course to improve sales skills is a normal expenditure for a salesman in this instance however petitioner left his home and his business for over days to attend a sales course that consisted of his reading a 193-page book the lack of intensity in study coupled with the length of time away from his business is certainly not ordinary in the sale of meat and seafood necessary has been construed to mean appropriate or helpful not indispensable or required 56_tc_1300 affd 487_f2d_1025 9th cir it is sufficient if there are also reasonably evident business ends to be served and the intention to serve them appears adequately from the record 10_tc_1139 sales training is an appropriate expenditure for a salesman from the record we conclude that petitioner had an intention to serve his business when he participated in the big league sales course inherent in the concept of necessary however is that an expenditure must be reasonable in relation to its purpose to the extent that an expenditure is not reasonable it is not necessary an expenditure may be by its nature ordinary and necessary but at the same time it may be unreasonable in amount 380_f2d_786 9th cir the focus must be therefore on the primary purpose of the expenditure as it may be inferred from the totality of the facts concerning the benefits to be achieved the direct relationship of those benefits to petitioner's business and the reasonableness of the expenses love box co v commissioner tcmemo_1985_13 affd 842_f2d_1213 10th cir whether an expenditure is reasonable is a question of fact 320_us_467 74_tc_82 in this case petitioner deducted over dollar_figure in expenses relating to his participation in the big league sales course the big league sales course while promoted as a sales training course involved little more than petitioner's reading dane's book although petitioner stated that the course was not offered at any other location it is difficult to believe that petitioner could not have received the same training from reading the dane book in the comfort of his home the examinations by the course supervisor did nothing to reinforce petitioner's learning furthermore the location of the course on church of scientology property the restriction of participation to scientologists alone and the apparent use of scientology scriptures as part of the course indicate that the pervasive purpose of this course was not that of improving petitioner's sales skills the course cost and expenditures associated with the course are not reasonable in light of the benefits to petitioner's business and therefore are not necessary respondent's determination that the course fee and associated expenses are not deductible will be sustained to reflect the foregoing and concessions of the parties decision will be entered under rule
